Citation Nr: 0933180	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the March 9, 2006, letter from a Veteran is a valid 
notice of disagreement to the February 2006 rating decision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to June 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2008, a statement of the case was issued in July 2008, and a 
substantive appeal was received in August 2008.  

The Board notes that the issue of service connection for 
posttraumatic stress disorder (PTSD) was on appeal from a 
July 2005 rating decision.  However, prior to certification 
to the Board, in a March 2007 statement, the Veteran's 
representative withdrew the Veteran's appeal of this issue.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  See 38 C.F.R.  
§ 20.204


FINDING OF FACT

In a July 2009 statement to the Board, the Veteran indicated 
that he no longer wished to pursue an appeal on the issue of 
whether a March 9, 2006, letter from the Veteran is a valid 
notice of disagreement to the February 2006 rating decision.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of whether a March 9, 
2006, letter from the Veteran is a valid notice of 
disagreement to the February 2006 rating decision, have been 
met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran, in a written statement 
submitted to the Board in July 2009, withdrew his appeal as 
to the issue of whether a March 9, 2006 letter from the 
Veteran is a valid notice of disagreement to the February 
2006 rating decision.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration of this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue and it is dismissed without 
prejudice.  


ORDER

The appeal as to the issue of whether a March 9, 2006, letter 
from the Veteran is a valid notice of disagreement to the 
February 2006 rating decision is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


